Exhibit 10.26

[g57702kv01i001.jpg]

DEVELOPMENT AGREEMENT

BETWEEN

FRIENDLY’S RESTAURANTS FRANCHISE, INC.

1855 BOSTON ROAD

WILBRAHAM, MA  01095

AND

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

DATED

                     , 2007

© 2007, Friendly’s Restaurants Franchise, Inc.

Friendly’s 2006 Development Agreement


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section

 

 

Page

 

 

 

 

1.

SCHEDULE AND LIMITED EXCLUSIVITY

 

1

 

 

 

 

2.

TERM

 

3

 

 

 

 

3.

FEES

 

3

 

 

 

 

4.

DEVELOPMENT PROCEDURES

 

3

 

 

 

 

5.

ASSIGNMENT

 

4

 

 

 

 

6.

CONFIDENTIALITY

 

5

 

 

 

 

7.

DEFAULT AND TERMINATION

 

5

 

 

 

 

8.

AGENCY AND INDEMNITY

 

6

 

 

 

 

9.

NOTICES

 

7

 

 

 

 

10.

ARBITRATION

 

7

 

 

 

 

11.

MISCELLANEOUS

 

9

 

 

 

 

12.

ACKNOWLEDGMENT OF RISK

 

10

 

 

EXHIBITS:

 

 

 

 

EXHIBIT A:

TERRITORY AND TIME SCHEDULE

 

 

EXHIBIT B:

REQUIREMENTS AND PROCEDURES FOR

 

DEVELOPMENT OF A FRIENDLY’S RESTAURANT

 

 

STATE RIDER

(IF APPLICABLE — ILLINOIS, MARYLAND,

 

NEW YORK & RHODE ISLAND)

 


--------------------------------------------------------------------------------



DEVELOPMENT AGREEMENT

THIS AGREEMENT dated                    , 2007, is by and between FRIENDLY’S
RESTAURANTS FRANCHISE, INC., a Delaware corporation with principal offices at
1855 Boston Road, Wilbraham, MA 01095 (hereinafter “we”, “us” or “Friendly’s”),
and

a sole proprietor/corporation/general partnership/limited liability company with
principal offices at:

(hereinafter “you” or “Developer”).

WHEREAS, we own, operate and license others to operate restaurants (“Friendly’s
Restaurants”) that serve the public under the name Friendly’s®, selling our
unique, proprietary products and menu offerings utilizing standardized,
distinctive trade dress and procedures (collectively the “System”); and

WHEREAS, we desire to achieve market penetration in selected regions and markets
in the United States, in order to more effectively expand, advertise and market
the System; and

WHEREAS, we have concluded that to further our goals, we will from time to time
grant to experienced and financially qualified persons or organizations the
opportunity for exclusive development of Friendly’s Restaurants using the System
within limited territories for specified periods of time; and

WHEREAS, you desire to develop Friendly’s Restaurants in accordance with all of
the standards and requirements of the System; and

WHEREAS, you have represented to us that you have the organizational,
operational and financial strength, experience and resources necessary to carry
out the development of one or more Friendly’s Restaurants within the Territory,
as defined below, in the specified time set forth below.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
pursuant to the terms and conditions of this Agreement, the parties hereby agree
as follows:

1.                                       SCHEDULE AND LIMITED EXCLUSIVITY.

A.            You agree to construct, equip, open and maintain in continuous
operation                 (     ) Friendly’s Restaurants in accordance with the
terms of this Agreement, and within the time schedule and geographical area set
forth on Exhibit A attached hereto and made a part hereof (the “Territory”). 
Time is of the essence of this Agreement, and you agree to strictly comply with
each and every element of the schedule set forth on Exhibit A (your “Development
Schedule”).

B.            For so long as you are in compliance with your Development
Schedule, and provided further that you are not in default of this Agreement or
any Franchise Agreement for a Friendly’s Restaurant, we will not, during the
term of this Agreement, operate or license any other party to operate any new
Friendly’s Restaurants within the Territory, except as set forth in Paragraph
1.C. below (hereinafter described as your “Exclusivity”).  Your Exclusivity does
not apply to the sale of our branded products in grocery stores, convenience
stores and other non-restaurant retail outlets.

C.            From time to time during the term hereof, we may become aware of
development opportunities within the Territory that are not otherwise available
to you.  Examples of such opportunities include, without limitation, hotels,
hospitals, mass transportation centers, limited access highway rest areas,
office or plant cafeterias, department stores, chain conversions, stadiums,
military, government,

Friendly’s 2006 Development Agreement

1


--------------------------------------------------------------------------------


school and college cafeterias, amusement parks and other distribution
opportunities that are not generally available to you.  We will have the right
to pursue such opportunities for licensing to you or to others, in accordance
with this paragraph.  Where such opportunity is available for us to license to
you and provided that you then meet the conditions set forth in Section 1.B.
above, we will, to the extent practicable without diminishing the value of the
opportunity, first offer you a right of first refusal to develop the
opportunity.  We will deliver to you a written offer setting forth the material
terms and conditions of the opportunity.  If you fail to deliver to us a signed
acceptance of our offer within thirty (30) days, after your receipt thereof,
your right of first refusal will expire and we may then pursue the opportunity
for ourselves or for licensing to others.  The term “chain conversion” means
brand conversion of more than ten percent (10%) of the restaurants in a chain
having ten (10) or more units operating under the same trade-name.

D.            For so long as your Exclusivity remains in full force and effect,
if we should develop an opportunity as described in paragraph 1.C. above within
the Territory, the following provisions shall apply.  If we, in our sole and
absolute discretion, determine that the potential development of Friendly’s
Restaurants in the Territory is likely thereby to be diminished, we will offer
you one or more alternatives, which may include (i) extending the term of the
Development Schedule, (ii) changing the number of required Restaurants to be
developed, (iii) expanding or contracting the size of the Territory, or (iv)
such other alternative as we may determine, in our sole and absolute discretion,
to be appropriate under the circumstances.  We will be under no obligation to
offer you any such alternatives if you have failed to comply with the
Development Schedule, or if you are not in compliance with this Agreement or any
Franchise Agreement for a Friendly’s Restaurant.

E.             This Agreement does not grant you any right to use the System at
any location, nor does it grant you any rights with respect to the System or to
use any of our trademarks or trade secrets, such rights being exclusively
governed by a franchise agreement (a “Franchise Agreement”) for each Friendly’s
Restaurant opened hereunder.  As you open each Friendly’s Restaurant pursuant to
this Agreement, your relationship with Friendly’s with respect to such
Restaurant will be governed by the terms of an individual Franchise Agreement on
the form of such agreement in use by us at the time such agreement is executed
and delivered and which will be granted to Developer by Friendly’s in the good
faith exercise of its sole discretion.

F.             If you fail for any reason to open any Friendly’s Restaurant by
the date required in your Development Schedule, we may, in addition to and
without prejudice to all other rights and remedies under the law or this
Agreement, terminate your Exclusivity, without terminating this Agreement or in
any way modifying your other obligations hereunder.  In such event, we may at
any time thereafter, in our sole discretion, operate or license others to
operate new Friendly’s Restaurants in the Territory.  Your failure to timely
open any Friendly’s Restaurant in accordance with the Development Schedule will
also be a default under this Agreement and Friendly’s may, in its sole
discretion, elect to terminate the Agreement after giving you timely written
notice in accordance with paragraph 7.C. below.  All Friendly’s Restaurants
developed under this Agreement must be open and operating at all times
(excepting casualty or condemnation) on and after their scheduled opening dates
and in the event any such restaurant is not at all times open and operating, it
will constitute a default hereunder.

G.            Upon expiration or termination of this Agreement for any reason,
your Exclusivity and rights to construct, equip, open and operate Friendly’s
Restaurants shall automatically terminate and expire and your rights to use the
System shall be limited to those Friendly’s Restaurants operating pursuant to
effective Franchise Agreements entered into prior to the expiration or
termination of this Agreement.

2


--------------------------------------------------------------------------------


2.                                       TERM.

This Agreement shall commence upon the date first written above and shall
automatically expire and terminate on                  ,            (the
“Expiration Date”), unless terminated earlier as provided for herein.  Provided
you are not in default of this Agreement or any Franchise Agreement on the
Expiration Date, you will have the option, for a period of thirty (30) days
thereafter, to notify us of your desire to renew this Agreement for an
additional period to develop a certain number of additional restaurants within
the Territory pursuant to a development schedule to be determined by us in our
sole discretion.  Upon receipt of such notice, Friendly’s shall evaluate your
qualification for renewal under our then-current organizational, operational and
financial standards and requirements for multiple-restaurant franchisees, and
the development opportunities within the Territory.   We will notify you of our
decision within sixty (60) days of our receipt of your notice described above. 
If we elect to renew this Agreement, we will provide you a new development
agreement on our then-current form, with then-current fees and a schedule
containing the number of Friendly’s Restaurants to be developed within a
specified deadline.  You will have thirty (30) days from delivery thereof to
accept, sign and return such development agreement and schedule.  If the renewal
development agreement is not signed and returned to us within thirty (30) days
of receipt, then your renewal option will lapse.

3.                                       FEES.

In consideration of the rights granted you hereunder, you agree to pay us the
sum of                                       and           /100 Dollars
($                  ) (the “Development Fee”) all or part of which has either
heretofore been paid or is tendered herewith.  The Development Fee is
non-refundable and we are not obligated in any event, including the termination
or expiration of this Agreement, to return all or any part thereof to you,
except as provided in Paragraph 7.G. of this Agreement

A.            Developer has no rights in the Development Fee except as are
specifically set out in this Agreement.

B.            At such time as Developer and Friendly’s execute a Franchise
Agreement for any of the Friendly’s Restaurants to be constructed, equipped and
opened hereunder, Friendly’s will apply a credit toward the Initial Franchise
Fee due for such Restaurant in an amount equal to the remaining balance of the
Development Fee, if any, after credits, if any, taken for previous Restaurants
developed under this Agreement.  You will pay us any balances due for Initial
Franchise Fees after the credits for the Development Fee have been exhausted,
upon your signing the Franchise Agreement.

4.                                       DEVELOPMENT PROCEDURES.

A.            During the term of this Agreement, you must at all times qualify
under our then-current organizational, operational and financial standards and
requirements for multiple-restaurant franchisees.  Your failure to do so will be
sufficient grounds for us to disapprove your proposed development of an
additional Friendly’s Restaurant.  You will be solely responsible for locating
appropriate sites for your development of Friendly’s Restaurants as contemplated
hereunder and for taking all other actions necessary to acquire, finance, build
and construct such restaurants.  Any and all real estate, financing and other
commitments you make pursuant to this Agreement must be made subject to the
conditions that you obtain (i) Friendly’s written consent for you to develop a
Friendly’s Restaurant on the premises and (ii) all necessary permits, licenses
and local governmental approvals needed for you to develop and operate a

3


--------------------------------------------------------------------------------


Friendly’s Restaurant on the premises. You should also include such other
contingencies as your attorney may recommend.

B.            In the financial statements you submitted to us with your
applications, you represented a certain Net Worth (defined as the excess of your
assets, excluding homes, furnishings and automobiles and any intangibles such as
goodwill, over your liabilities).  During the term of this Agreement, you must
maintain and preserve your Net Worth at or above such level.

C.            You must submit each and every site you select for development of
a Friendly’s Restaurant to us for our prior written consent, in our sole
discretion.  To obtain such consent, you must comply with all of our
requirements and procedures for consent set forth in Exhibit B attached hereto
and made a part of this Agreement.  You acknowledge that a preliminary favorable
opinion and/or recommendation for consent of your proposed site by any of our
employees is not conclusive or binding upon us, since we may reject their
recommendation.

D.            Upon your receipt of written notice of our consent for your
proposed site by our Real Estate Committee and your giving us written
confirmation of your decision to proceed with development of a Friendly’s
Restaurant at said location (the “Consented Site”), you must promptly submit to
us your application for a franchise agreement for the Consented Site and you
must then comply with all of our requirements and procedures for such
development, as set forth in Exhibit B and as we may from time to time
communicate to you.

E.             You acknowledge and agree that:

(1)           We will only grant you a franchise agreement for a Consented Site
after you have submitted to us and we have approved your franchise application
on our then-current form, containing all information requested thereon, and you
have paid us all required fees;

(2)           You must comply in all respects with our franchise application
policies and procedures in force at the time you apply for a franchise
agreement;

(3)           We have sole discretion, to be exercised in good faith, to decide
whether or not to grant you a franchise agreement; and

(4)           If granted, your franchise agreement will be on the forms of such
agreements then in use by us at the time such agreement is executed and
delivered to us; provided, however, the initial franchise fee and royalty fee
will be the same amount that we charge franchisees at the time this Agreement is
executed and delivered to you.

5.                                       ASSIGNMENT.

A.            We may assign all or any part of our rights or obligations
hereunder to any person or entity, provided, however, that such person or entity
has the right and authority, at the time of such assignment, to license others
to operate Friendly’s Restaurants within the Territory.

B.            You shall not assign any of your rights and/or obligations
hereunder without our prior written consent, which we may withhold in our sole
discretion.  For the purposes of this clause, if Developer is an entity,
“assignment” includes any assignment, sale or other transfer, directly or
indirectly, of any interest in Developer.  Any purported assignment, sale or
other transfer of any interest in this Agreement or Developer during the term of
this Agreement without our prior written consent shall be a default hereunder.

4


--------------------------------------------------------------------------------


6.                                       CONFIDENTIALITY.

A.            Developer acknowledges and agrees that Friendly’s has invested a
substantial amount of time and money in developing the System and certain trade
secrets and other confidential information associated therewith (the
“Confidential Information”) and so that Friendly’s may protect the System,
Confidential Information and trade secrets against unauthorized use or
disclosure, Developer agrees to treat the Confidential Information as set forth
herein:  We will disclose certain Confidential Information to you, and you may
also learn additional Confidential Information and trade secrets by virtue of
this Agreement.  You will not acquire any interest in such Confidential
Information or trade secrets other than the right to utilize the same in the
development of Friendly’s Restaurants.  You agree not to use any of our
Confidential Information or trade secrets in any other business and not to
disclose any of the same to any other person or entity and that you will divulge
the same only to such of your employees as must have access to it in order to
perform your duties under this Agreement.  Your breach of these restrictions
shall constitute a default under this Agreement and any Franchise Agreements and
an unfair and deceptive business practice.

B.            We acknowledge that the foregoing restrictions on your disclosure
and use of Confidential Information do not apply to the following:  (i)
information, processes or techniques which are generally known in the restaurant
industry, other than through disclosure (whether deliberate or inadvertent) by
you; and (ii) disclosure of Confidential Information in judicial or
administrative proceedings to the extent that you are legally compelled to
disclose such information, provided that you have used your best efforts, and
have afforded us the opportunity, to obtain an appropriate protective order or
other assurance satisfactory to us of confidential treatment for the information
required to be so disclosed.

7.                                       DEFAULT AND TERMINATION.

A.            This Agreement shall terminate without notice at the time and date
set forth in Paragraph 2 hereof, unless earlier terminated as set forth below.

B.            This Agreement shall automatically terminate without notice in the
event you become insolvent or are unable to pay your debts as they may mature,
or if you make an assignment for the benefit of creditors or an admission of
inability to pay obligations as they become due, or if you file a voluntary
petition in bankruptcy or any pleading seeking any reorganization, liquidation,
dissolution or composition or other settlement with creditors under any law, or
admits or if you fail to contest the material allegations of any such pleading
filed against Developer, or if you are adjudicated bankrupt or insolvent, or if
a receiver or other custodian is appointed for a substantial part of your assets
or the assets of any Friendly’s Restaurant owned by you, or if a final judgment
remains unsatisfied or of record for ninety (90) days or longer (unless a
supersedeas bond is filed), or if execution is levied against any substantial
part of your assets or a tax levy is made, or if suit to foreclose any lien or
mortgage against you or any Friendly’s Restaurant owned by you is instituted and
is not dismissed within ninety (90) days, or if a substantial part of your real
or personal property is sold after levy of judgment thereupon by any sheriff,
marshal or constable, or the claims of your creditors are abated or subject to a
moratorium under any law.

C.            In the event you fail to comply with any of the terms and
conditions of this Agreement (excepting only by reason of force majeure, such
as, but not limited to:  civil strife or commotion, labor strike, lockout or
Acts of God) or the terms and conditions of any Franchise Agreement or other
agreement between you and Friendly’s or any of its affiliates, such failure
shall constitute a default of this

5


--------------------------------------------------------------------------------


Agreement, and if you fail to cure such default(s) within thirty (30) days of
our giving you written notice of said default(s) (or within the lesser
applicable cure period provided in such other agreement), we may, in our sole
and absolute discretion and in addition to any other rights and remedies we may
have at law or in equity, terminate this Agreement without further notice to
you.

D.            Upon expiration or termination of this Agreement for any reason,
your Exclusivity and right to construct, equip, open and operate additional
Friendly’s Restaurants shall automatically terminate and expire and your rights
to use the System shall be limited solely to then-existing Friendly’s
Restaurants pursuant to effective Franchise Agreements.  In the event of
termination of this Agreement, we will retain all of the Development Fee, except
as provided for in subparagraph G below.

E.             A default under this Agreement shall not constitute a default
under any Franchise Agreement between Friendly’s and Developer, except for
failure to pay liquidated damages stated below.

F.             If you default by failing to open any Restaurant on or before the
date required for such opening in the Development Schedule (subject to force
majeure stated in paragraph 7.C. above), you may elect, upon receipt of our
notice to cure, as a remedy in lieu of termination of this Agreement, to pay us
liquidated damages in the amount of Fifty Dollars ($50.00) per day for each and
every day you fail to open the Restaurant commencing the first day after your
30-day cure period has expired (the “Deadline”).  To elect this remedy, you must
respond in writing to our notice-to-cure within the 30-day cure period.  Once
elected, liquidated damages will accrue and be due and payable daily until the
Restaurant opens, even if it never opens.  The period during which liquidated
damages accrue shall not exceed ninety (90) days in total for any Restaurant. 
If the Restaurant is not open 90 days after the Deadline, this Agreement will
thereupon automatically terminate without further notice or opportunity to
cure.  Liquidated damages are due and payable ten (10) days after written
demand.

G.            In the event we fail to comply with the terms and conditions of
this Agreement (except by reason of force majeure described in subparagraph C
above) such failure shall constitute a default hereunder.  If we fail to cure
such default(s) within sixty (60) days of our receipt of written notice thereof,
this Agreement shall terminate and any portion of the Development Fee not
applied pursuant to Paragraph 4.B. hereunder shall be refunded to you; and such
refund shall constitute your sole and exclusive compensation and remedy for such
default and termination.

8.                                       AGENCY AND INDEMNITY.

A.            This Agreement does not create any fiduciary relationship between
Friendly’s and Developer.  Nothing in this Agreement is intended to make either
party an agent, legal representative, joint venturer, partner, employee or
servant of the other for any purpose whatsoever.  Each party to this Agreement
is an independent contractor and shall hold itself out to the public as an
independent contractor.

B.            You will not enter into any contract or agreement, or make any
warranty or representation on our behalf or in our name.  We assume no liability
for, nor shall we be deemed liable for any claim arising from or by reason of,
any action or omission of Developer and its conduct of business pursuant to this
Agreement.

C.            Developer shall indemnify and hold Friendly’s harmless from and
promptly reimburse it for any and all claims, demands, taxes or penalties,
actions and payment of money (including, but not limited to, fines, damages,
legal fees and expenses) by reason of any or all claims, demands, taxes or
penalties arising directly or indirectly from, as a result of, or in connection
with Developer’s actions or omissions hereunder or those of its agents or
employees, including those of its contractors and

6


--------------------------------------------------------------------------------


subcontractors.  At our election, you will also defend us against the same, at
your expense.  In any event, and regardless of your payment of legal fees, we
will have the right, through counsel of our choice, to control any claim,
demand, action or matter to the extent it could directly or indirectly affect
us, and all such expenses shall be subject to your indemnity hereunder.  Your
obligations under this paragraph shall survive the termination or expiration of
this Agreement.

9.                                       NOTICES.

All notices required under this Agreement shall be in writing and shall be
personally delivered, sent by facsimile or overnight courier or mailed by United
States Mail, Return Receipt Requested, to the respective parties at the
following addresses unless and until a different address has been designated by
written notice to the other party:

 

Friendly’s:

FRIENDLY’S RESTAURANTS FRANCHISE, INC.
1855 Boston Road
Wilbraham, Massachusetts 01095
Attn: General Counsel

 

 

 

 

 

 

 

Developer:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notices sent (i) by personal delivery or facsimile shall be effective when
received; (ii) by mail on the third business day after mailing; and (iii) by
overnight courier on the second business day after delivery to the courier.

10.                                 ARBITRATION.

As used in this Section 10, the term “Dispute” means and encompasses all types
of disagreements, controversies or causes of action, whether arising under
common law or any state or federal statute and whether a claim, counterclaim or
cross-claim.  As used in this Section 10, the terms “Friendly’s” “we” and “us”
and “Developer” and “you” include, without limitation, the past and present
employees, agents, representatives, officers, directors, shareholders, members,
guarantors, sureties, parent corporations, subsidiary corporations, controlled
affiliated entities, predecessors, successors and/or assigns of each party
hereto.  The parties intend for these definitions to be given the broadest
possible interpretation by a court of law.  Except as otherwise specified in
this Section 10, all Disputes between Friendly’s and Developer, of whatever kind
or nature, whether arising out of or relating to the negotiation, performance or
breach of this or any other agreement or otherwise, must be settled by
arbitration administered by a recognized independent alternative dispute
resolution service to be selected by Friendly’s, such as, without limitation,
the American Arbitration Association, CPR Institute for Dispute Resolution or
JAMS/Endispute ( the “Arbitration Service”) under the then-current rules for
commercial arbitration of the Arbitration Service (collectively the “Rules”),
except as herein expressly modified.

A.            Eligibility and Procedures.  Either party (as “Claimant”) may
initiate arbitration by delivering a notice of arbitration to the other party
(“Respondent”) in accordance with Section 9 above.  The Claimant must initiate
arbitration within two (2) years after the discovery of the facts giving rise to
the claim or action, or within the time set forth in the statute of limitations
applicable to the cause of action asserted, if less.  Any cause of action that
is not initiated within the lesser period stated above will not be eligible for
arbitration.  The arbitration will be deemed to have commenced on the date the
Respondent receives the notice of arbitration from the Claimant.  The Claimant’s
notice of arbitration

7


--------------------------------------------------------------------------------


must contain a general statement of the nature of the claim and the relief
sought.  We will establish the identity of the selected Arbitration Service by
written notice to you no later than fifteen (15) days after the Respondent
receives the notice of arbitration.  Arbitration shall be by a single
arbitrator, provided however, that either party may elect, within thirty (30)
days after the Respondent receives the notice of arbitration, to require a panel
of three (3) arbitrators.  Selection of the arbitrator(s) will be in accordance
with the Rules of the Arbitration Service.  In addition to the qualifications
set forth in the Rules, the arbitrator(s) must have prior experience in
franchise arbitration.  All arbitration proceedings, including without
limitation all conferences, preliminary and dispositive hearings will be
conducted in the city closest to our principal place of business (currently
Springfield, Massachusetts), unless otherwise required by law or if all parties
agree to another venue.  The arbitrator(s) may issue such orders for interim
relief as may be deemed necessary to safeguard the rights of the parties during
the arbitration proceedings, but without prejudice to the ultimate rights of the
parties, the final determination of the Dispute or the parties’ rights to seek
equitable relief from a court of competent jurisdiction at any time during the
term of the arbitration proceedings.

B.            Enforcement and Effect.  The decision of the arbitrator(s) will be
final and binding on the parties hereto.  Judgment on the award, including,
without limitation, any interim award for interim relief, rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.  The
binding or preclusive effect of any award will be limited to the actual dispute
or claim arbitrated, and to the parties, and will have no collateral effect on
any other dispute or claim of any kind whatsoever.

C.            Governing Law.  The Federal Arbitration Act, 9 U.S.C. §§ 1-16, and
related federal judicial procedure will govern this contract to the fullest
extent possible, superceding all state arbitration law, irrespective of the
location of the arbitration proceedings, the nature of the Dispute between the
parties or the nature of the court in which any related judicial proceedings may
be brought.  Except as provided in the preceding sentence respecting arbitration
law, the resolution of all Disputes between the parties bound hereunder, whether
in tort and regardless of the place of injury or the place of the alleged
wrongdoing or whether arising out of or relating to the parties’ contractual
relationship, will be governed by the laws of the Commonwealth of Massachusetts
without regard to conflict of law principles.

D.            Exceptions to Arbitration.

(1)           Friendly’s will have the right to litigate any one or more of the
following causes of action, by filing a complaint in any court of competent
jurisdiction: (a) the enforcement of an obligation to pay money to Friendly’s
under an express term of any agreement, (b) any action for declaratory or
equitable relief, including, without limitation, seeking of preliminary and/or
permanent injunctive relief, specific performance, other relief in the nature of
equity or any action in equity to enjoin any harm or threat of harm to
Friendly’s goodwill, trademarks or its tangible or intangible property, brought
at any time, including, without limitation, prior to or during the pendency of
any arbitration proceedings initiated hereunder; or (c) any action in ejectment
or for possession of any interest in real or personal property.

(2)           Developer will have the right to litigate any action for
declaratory or equitable relief, including, without limitation, seeking of
preliminary and/or permanent injunctive relief, specific performance, other
relief in the nature of equity or any action in equity to enjoin any harm or
threat of harm to Developer’s interests, brought at any time, including, without
limitation, prior to or during the pendency of any arbitration proceedings
initiated hereunder.

(3)           If Friendly’s litigates any cause of action pursuant to
subparagraph 10.D.(1) above, and if Developer files any counterclaim,
cross-claim, offset claim or the like against Friendly’s in the litigation,
Developer must waive the right to a trial by jury and the rights to any and all
claim(s) for punitive, multiple and/or exemplary damages.  Otherwise, Developer
must submit each such counterclaim, cross-claim, offset claim or the like to
arbitration, if then available pursuant to this Section 10.

8


--------------------------------------------------------------------------------


(4)           Disputes concerning the validity or scope of this Section 10
(Arbitration) are within the authority of the arbitrator(s), including, without
limitation, whether a dispute is subject to arbitration hereunder.

E.             Waivers and Other Agreements.  Each of the parties hereto
knowingly, voluntarily and intentionally agree as follows:

(1)           Each party expressly waives any and all rights to a trial by jury;
and

(2)           Each party expressly waives any and all claims for punitive,
multiple and/or exemplary damages, except that Friendly’s may at any time bring
an action for willful trademark infringement and, if successful, receive an
award of multiple damages as provided by law; and

(3)           Each party expressly agrees that no party may recover damages for
economic loss attributable to negligent acts or omissions, except for conduct
which is determined to constitute gross negligence or an intentional wrong; and

(4)           Each party expressly agrees that in the event of any final
adjudication or applicable enactment of law that punitive, multiple and/or
exemplary damages may not be waived by the parties, no recovery by any party in
any forum will ever exceed two (2) times actual damages, except for an award of
multiple damages to Friendly’s for willful trademark infringement, as provided
by law; and

(5)           Each party expressly agrees that any and all claims and actions
arising out of or relating to this Agreement or the relationship of Friendly’s
and Developer brought in any forum by any party hereto against another, must be
commenced within two (2) years after the discovery of the facts giving rise to
such claim or action, or such claim or action will be barred; and

(6)           Each party expressly agrees that it will not initiate or
participate in any class action litigation claim against any other party hereto;
and

(7)           The foregoing provisions shall govern all Disputes, whether
settled by arbitration or brought in any other forum.

F.             Venue and Jurisdiction.  Except as provided above, you agree that
(i) we may institute any action against you to enforce the provisions of this
Agreement in any state or federal court of competent jurisdiction in the state
and county in which our principal place of business is then located and you
irrevocably submit to the jurisdiction and venue of such courts and waive any
objection you may have to either the jurisdiction or venue of such courts and
(ii) any action brought by you to enforce any provision of this Agreement will
be brought and maintained only in a state or federal court of competent
jurisdiction in such county and state.

G.            Post-Term Applicability.  The provisions of this Section 10 will
continue in full force and effect subsequent to and notwithstanding expiration
or termination of this Agreement, however effected.

11.                                 MISCELLANEOUS.

A.            No failure or delay of either party to exercise any rights
reserved to it in this Agreement or to insist upon compliance by either party of
any obligation or condition in this Agreement, and no custom or practice of the
parties at variance with the terms hereof, shall constitute a waiver of either
party’s right to demand strict compliance with the terms of this Agreement. 
Waiver by either party of any particular default will not affect or impair the
rights of either party with respect to any subsequent default of the same or a
different nature.

B.            This Agreement is solely for the benefit of the parties hereto and
their permitted assignees and is not intended to and shall not be construed to
benefit any other person, firm or entity.

9


--------------------------------------------------------------------------------


C.            The title headings of the respective paragraphs of this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement in any way.

D.            This is the entire agreement between the parties concerning the
development of Friendly’s Restaurants within the Territory and any modifications
must be in writing and signed by both parties, or said modifications will be
void and of no force and effect.

E.             If any term or provision of this Agreement or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons whose circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby.

12.                                 ACKNOWLEDGMENT OF RISK.

A.            You represent that you have independently investigated our
business and you are not relying upon any representation by us regarding the
sales or profits that you, in particular, might expect to realize.  You
acknowledge that the business venture contemplated by this Agreement involves
substantial business risks and that your prospects for success will be, in large
part, dependent upon your capability as an independent businessperson or
organization.  You further represent that none of our directors, officers,
employees or agents made any representations to induce you to enter into this
Agreement, other than the contents of our Uniform Franchise Offering Circular
provided to you prior to entering into this Agreement.

B.            Our consent regarding a location is not a representation or a
warranty that a restaurant at that location will be profitable or that you will
achieve any particular level of sales at that location.  It merely means that
the site has met certain minimum criteria we have established for identifying
suitable sites for proposed Friendly’s Restaurants in the region in which the
site is located.  Because restaurant development is not a precise science, you
agree that our decision to give, or not give, consent regarding a site does not
impose any liability or obligation upon us.  The final decision to develop a
Friendly’s Restaurant on any particular site is yours, alone, after our review
and consent.

(SIGNATURE PAGE FOLLOWS)

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date and year first above written.

 

WITNESS:

 

FRIENDLY’S RESTAURANTS
FRANCHISE, INC.

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

WITNESS:

 

DEVELOPER:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

individually

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

individually

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

individually

 

11


--------------------------------------------------------------------------------


EXHIBIT A

to

DEVELOPMENT AGREEMENT

Dated                        , 2007

between

FRIENDLY’S RESTAURANTS FRANCHISE, INC.

and

                                   

TERRITORY:

The boundaries of the Territory defined above shall, throughout the term of this
Development Agreement, be those boundaries as they exist as of the date hereof.

DEVELOPMENT SCHEDULE:

 

No later than
(Date)

 

Number of Friendly’s Restaurants to be constructed, equipped, opened and in
continuous operation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1


--------------------------------------------------------------------------------


EXHIBIT B

REQUIREMENTS AND PROCEDURES

FOR DEVELOPMENT OF A FRIENDLY’S RESTAURANT

Site Location and Acquisition

1.             It is your sole responsibility to retain an attorney and other
appropriate, independent advisors in connection with negotiating your
acquisition of the right to develop and operate a Restaurant on each proposed
site.  We will not act as your agent, employee or fiduciary for the purpose of
assisting you with negotiations.  We assume no liability or obligation, to you
or any third party, for any assistance in negotiation we may elect to provide
you.  Although we may comment on your negotiations with third parties, any
assistance we provide you is no substitute for the advice of independent
counsel.  You agree you will defend and indemnify us against and hold us
harmless from any damage, liability or costs resulting from any claim by any
third party regarding your efforts to acquire any lease, contract of sale or
other control document or financing document for any site, pursuant to this
Agreement.

(a)           Any real estate commitments you may make pursuant to this
Agreement must be subject to the condition that you must obtain (a) Friendly’s
consent for your developing a Friendly’s Restaurant on the site and (b) all
necessary permits, licenses and local governmental approvals needed to develop
and operate a Friendly’s Restaurant on the site.  You should also include such
other contingencies as your attorney recommends.

(b)           You must submit to us, on our then-current form, a written summary
of all of your proposed lease and/or purchase terms.  We will have the right to
disapprove such terms and conditions of your lease or financing that do not
conform to our minimum standards or requirements.   We may contact your lender,
lessor or seller for the purpose of obtaining or verifying information relating
to the proposed site and you hereby authorize each of them to disclose any and
all such information to us.

(c)           You must furnish us a copy of your fully-executed lease for the
site within ten (10) days after its execution and receipt by you.

(d)           You must promptly hire a licensed architect (your “Architect”),
whose responsibility will be to adapt our generic, plans and specifications to
the specific requirements of the proposed site, its geographical region, and all
pertinent codes, laws and ordinances.  The Architect will also oversee your
contractors’ completion of construction of the Restaurant.  You or your
Architect must promptly order such topographical and boundary surveys, soil
borings and structural engineering tests for the proposed site as you, your
Architect and/or we may require.

Consent For Your Proposed Site

2.             For each site upon which you propose to develop a Friendly’s
Restaurant, you must submit to us a written report on our then-current form,
containing a summary of lease or purchase terms and such engineering,
demographic, commercial, financial and other information and photographs as we
may reasonably request (your “Site Report”).  You acknowledge and agree that it
is in your best interest that our review be based upon reliable data and
information, and represent and warrant that you will, to the best of your
ability, submit Site Reports that are complete and accurate in all material
respects.  You agree to promptly supplement your Site Review with additional
information, if we so request.  Subject to delays beyond our control, we will
use our diligent efforts to notify you of our decision to consent or not consent
to your proposed site by our Real Estate Committee within thirty (30) days after
the date we receive your complete (and supplemented, if requested) Site Report.

B-1


--------------------------------------------------------------------------------


Conditions Precedent to Commencing Construction

3.             Before you commence construction of the Restaurant on the
Consented Site, you are solely responsible for completing the following tasks
and/or duties:

(a)           We will furnish you a set of our prototypical plans and
specifications (the “Friendly’s Plans”).  The Friendly’s Plans are and at all
times shall remain our exclusive property.  NEITHER YOU NOR YOUR ARCHITECT SHALL
OBTAIN ANY RIGHTS OF OWNERSHIP, USE OR REUSE IN OUR PROTOTYPICAL PLANS AND
SPECIFICATIONS OR IN ANY AND ALL OF YOUR ARCHITECT’S ADAPTATIONS THEREOF, EXCEPT
AS IS NECESSARY TO CONSTRUCT THE RESTAURANT.  Your Architect must adapt the
Friendly’s Plans as stated in subparagraph 1.(d) above and you must submit your
proposed plans and specifications for the Restaurant (your “Proposed Plans”) to
us for our review.  If we require any changes to your Proposed Plans, you must
revise and resubmit your Proposed Plans to us.  You may not commence
construction until you have obtained our written approval of your Proposed Plans
(the “Approved Plans”).  Once approved, no change can be made to the Approved
Plans during construction or installation, except as we may reasonably require
or approve in writing.

(b)           You are solely responsible for (i) evaluating the soil and subsoil
on the Consented Site for hazardous substances or unstable conditions, (ii)
inspecting any structure on the Consented Site for asbestos or other toxic or
hazardous materials, and (iii) ensuring that the Restaurant will comply with the
Americans With Disabilities Act (“ADA”) and all other applicable governmental
regulations.  We assume no responsibility to obtain or provide you any assurance
that the Consented Site and all structures thereon are free from environmental
contamination and in compliance with ADA requirements.

(c)           You must obtain all necessary licenses and permits from all
applicable governmental agencies that are needed for completing construction of
the Restaurant, including, without limitation, those required by applicable
zoning, access, utility, sign, building, health, safety, environmental and other
laws, ordinances, rules, regulations, and requirements.

(d)           You must provide us satisfactory evidence that cash and/or
financing is in place sufficient to fund the completion of construction and
purchase of necessary equipment and signs.  We assume no duty or obligation to
provide or guarantee funding or financing of your construction and/or equipping
of the Restaurant.  We will not guarantee your mortgage, lease or other real
estate related obligations.  If, in our sole discretion, we agree to provide or
guaranty any financing of your purchase or leasing of equipment and/or signs,
the owner of the Consented Site real estate must agree that the equipment and
signs are not a part of the realty and must waive any and all interest in the
equipment and/or signs, in order to permit us to provide you financing of the
equipment and/or signs.   In this connection, the owner of the Consented Site
real estate must sign such reasonable documents as we may require.

(e)           You must execute a franchise agreement for the Consented Site and
such other documents and agreements as are customarily required by us in similar
circumstances, including, if appropriate, but not limited to, a standard form of
rider to your lease that ensures us the continued availability of the Consented
Site as a franchised restaurant in the event of your default under your lease,
mortgage or franchise agreement for the Consented Site.  If you will own the
Consented Site’s real estate, you must grant us the right to lease the Consented
Site on negotiated terms comparable to those under which we lease comparable
property elsewhere, in a contingent lease or other document acceptable to us,
signed in conjunction with this site, before construction commences on the
Consented Site.

B-2


--------------------------------------------------------------------------------


(f)            You must furnish to us the names of your Architect and all
engineers, general contractor and major subcontractors that you will use in
connection with your construction of the Restaurant.

(g)           You must commence construction within twelve (12) months after the
date of your franchise agreement for the Consented Site.  If you fail to do so,
we may, in our sole discretion, terminate the franchise agreement by written
notice to you.  Commencement of construction means excavation for footings (in
the case of new construction) or demolition (in the case of remodeling).  The
foregoing limitation does not modify your obligation to strictly comply with the
Development Schedule.

Restaurant Construction

4.             You will bear the entire cost to construct (including remodeling)
and equip the Restaurant, including the cost of professional fees, licenses and
permits, equipment, signage, fixtures, furniture, equipment, furnishings, decor,
supplies and other items required by the approved plans and specifications.  You
agree to furnish us, within ninety (90) days after the opening of the
Restaurant, a report in a form prescribed by us, certifying all such costs.  You
must complete construction and equipping and open the Restaurant to serve the
general public within fifteen (15) months after the date of your franchise
agreement for the Consented Site.  If you fail to do so, we will have the right,
in our sole discretion, to increase your initial franchise fee or terminate your
franchise agreement by written notice to you.  In the event we cause any delay,
or if you have been unavoidably delayed by acts of God, government restrictions,
labor difficulties, inability to obtain building materials or similar
contingencies not within your control, we will extend the 15 month deadline for
a period of time equal to the cumulative periods of such delay(s).  The
foregoing limitation does not modify your obligation to strictly comply with the
Development Schedule.

5.             You will permit us access to the Consented Site at all times, to
inspect construction in progress, to ensure that all of our standards and
requirements are met.  We and our employees will not act as your agent or in
place of your Architect during construction.  The duties of our construction
representative are limited solely to ensuring that our standards and
requirements are met with respect to the Restaurant on the Location and we
assume no liability or responsibility for architectural, engineering or other
professional judgments outside the scope of such duties.  You acknowledge and
agree that you will not rely upon any opinions expressed by any of our employees
or agents, regarding structural integrity, safety, construction procedures,
building codes and ordinances, or other matters properly within the
responsibility of your Architect.

6.             Before the Restaurant opens to serve the general public, you must
obtain our final written approval of the construction of the building, site
improvements and landscaping, as appropriate, and the installation of all signs
and equipment for the Restaurant.  Our approval of your construction is not a
representation or a warranty that the Restaurant has been constructed in
accordance with any architectural, engineering or legal standards for design or
workmanship.  It merely means that we are satisfied that the standards and
requirements that we have established for consistency of design and layout have
been met or properly waived, as the case may be.  You agree that our approval of
your construction of the Restaurant will not impose any liability or obligation
on us.    If we request, your Architect must certify to us in writing that the
Restaurant has been constructed or remodeled in strict compliance with the
Approved Plans, as well as all applicable codes or other requirements of
applicable law.

7.             As soon as we have approved that your construction and equipping
of the Restaurant are substantially complete and that all conditions required
for opening the Restaurant have been met, we will authorize you to open the
Restaurant for business. You will thereupon promptly open the Restaurant to
serve the general public.

B-3


--------------------------------------------------------------------------------


STATE RIDER (IF APPLICABLE)

(ILLINOIS, MARYLAND, NEW YORK & RHODE ISLAND)


--------------------------------------------------------------------------------


RIDER TO THE FRIENDLY’S RESTAURANTS FRANCHISE, INC.

DEVELOPMENT AGREEMENT

FOR USE IN ILLINOIS

 

This Rider is entered into this        day of                                 ,
200     , by and between FRIENDLY’S RESTAURANTS FRANCHISE, INC., a Delaware
corporation whose principal business address is 1855 Boston Road, Wilbraham,
Massachusetts 01095 (referred to in this Rider as “we” or “us”), and
                                                               , whose principal
business address is
                                                                             (referred
to in this Rider as “you”).

In recognition of the requirements of the Illinois Franchise Disclosure Act,
Ill. Comp. Stat. 705/1 et. seq., as amended, the parties to the attached
Development Agreement of Friendly’s Restaurants agree as follows:

1.             Background.  The parties have entered into that certain
Development Agreement dated                           ,                   (the
“Development Agreement”) concurrently with this Rider.  This Rider is annexed to
and forms part of the Development Agreement.  This Rider is being executed
because (a) you are a resident of the State of Illinois, and/or (b) the offer or
sale of the franchise contemplated by the Development Agreement was made in
Illinois and the Restaurant that you will operate under the Development
Agreement will be operated in the State of Illinois.

2.             Miscellaneous.  Section 10.D of the Development Agreement is
hereby amended to add the following:

Nothing contained in this Section 10.D. shall be construed as a limitation of
your rights under the Illinois Franchise Disclosure Act, as amended.

3.             Governing Law.  Section 10.C. of the Development Agreement is
hereby deleted in its entirety and the following shall be substituted in its
place:

C.            The Federal Arbitration Act, 9 U.S.C. §§ 1-16, and related federal
judicial procedure will govern this contract to the fullest extent possible,
excluding all state arbitration law, irrespective of the location of the
arbitration proceedings, the nature of the dispute between the parties or the
nature of the court in which any related judicial proceedings may be brought. 
Except as provided in the preceding sentence respecting arbitration law, the
resolution of all disputes between the parties bound hereunder, whether in tort
and regardless of the place of injury or the place of the alleged wrongdoing or
whether arising out of or relating to the parties’ contractual relationship,
will be governed by the law of the Commonwealth of Massachusetts without regard
to conflict of law principles.  However, Illinois law shall govern if the
jurisdictional requirements of the Illinois Franchise Disclosure Act, as
amended, are met.

4.             Nothing contained in the Development Agreement shall de deemed to
waive your reliance on our most recent Uniform Franchise Offering Circular
delivered to you before you enter into this Agreement.

5.             Each provision of this Rider shall be effective only to the
extent, with respect to such provision, that the jurisdictional requirements of
the Illinois Franchise Disclosure Act are met independently without reference to
this Rider.


--------------------------------------------------------------------------------


Except as set forth in this Rider, the provisions of the Development Agreement
shall remain effective as provided therein.

WITNESS WHEREOF the parties hereto have executed and delivered this Rider as of
the date listed above.

WITNESS:

 

FRIENDLY’S RESTAURANTS FRANCHISE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

WITNESS:

 

DEVELOPER:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

individually

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

individually

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

individually

 

 


--------------------------------------------------------------------------------


RIDER TO THE FRIENDLY’S RESTAURANTS FRANCHISE, INC.

DEVELOPMENT AGREEMENT

FOR USE IN MARYLAND

 

In recognition of the requirements of the Maryland Franchise Registration and
Disclosure Law, Md. Code Bus. Reg. Sections 1401 through 14-233, the parties to
the attached Friendly’s Restaurants Development Agreement, agree as follows:

1.     Default and Termination.  The following language is hereby added to the
end of Section 7.B. of the Development Agreement:

“, however such provision may not be enforceable under federal bankruptcy law
(11 U.S.C. Section 101 et seq.);”

2.     Default and Termination.  The following language is hereby added at the
end of Section 7.F. of the Development Agreement:

“provided, however, that pursuant to COMAR 02.02.08.16L, the general release
shall not apply to liability under the Maryland Franchise Regulation and
Disclosure Law.”

3.     Arbitration.  The following language is hereby added at the end of
Section 10 of the Development Agreement:

“Your obligation to resolve disputes outside of Maryland is subject to state law
and excludes claims arising under the Maryland Franchise Registration and
Disclosure Law.  Any such claim may be brought in the State of Maryland,
provided however, that it must be brought within three (3) years after the grant
of the franchise.”

4.     Acknowledgement of Risk.  The following language is hereby added to the
end of Section 12.A. of the Development Agreement:

“Such representations are not intended to nor shall they act as a release,
estoppel or waiver of any liability incurred under the Maryland Franchise
Registration and Disclosure Law.”

Each provision of this Rider shall be effective only to the extent, with respect
to such provision, that the jurisdictional requirements of the Maryland
Franchise Registration and Disclosure Law (Md. Code Bus. Reg. Sections 14-201
through 14-233) are met independently without reference to this Rider.

Except as set forth in this Rider, the provisions of the Development Agreement
shall remain effective as provided therein.


--------------------------------------------------------------------------------


WITNESS WHEREOF the parties hereto have executed and delivered this Rider on
                , 200       .

WITNESS:

 

FRIENDLY’S RESTAURANTS FRANCHISE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

WITNESS:

 

DEVELOPER:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

individually

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

individually

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

individually

 


--------------------------------------------------------------------------------


RIDER TO THE FRIENDLY’S RESTAURANTS FRANCHISE, INC.

DEVELOPMENT AGREEMENT

 


FOR USE IN NEW YORK

1.     Miscellaneous.  The following language is added to the end of
Section 10.C. of the Development Agreement:

; however, the governing choice of law shall not be considered a waiver of any
right conferred upon you by the provisions of Article 33 of the General Business
Law of the State of New York.

WITNESS WHEREOF the parties hereto have executed and delivered this Rider on
                , 200       .

WITNESS:

 

FRIENDLY’S RESTAURANTS FRANCHISE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

WITNESS:

 

DEVELOPER:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

individually

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

individually

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

individually

 


--------------------------------------------------------------------------------


RIDER TO THE FRIENDLY’S RESTAURANTS FRANCHISE, INC.

DEVELOPMENT AGREEMENT

FOR USE IN RHODE ISLAND

 

1.     Miscellaneous.  Section 10.C. of the Development Agreement is hereby
deleted in its entirety and the following shall be substituted in its place:

C.            This Agreement and any rights or liabilities arising from or in
connection with this Agreement shall be governed by the laws of the Commonwealth
of Massachusetts, excluding any claims arising under the Rhode Island Franchise
Investment Law.  Any action brought to enforce any provision of this Agreement
shall be brought and maintained only in a state or federal court of competent
jurisdiction in Hampden County, Massachusetts, excluding any claims arising
under the Rhode Island Franchise Investment Law.

WITNESS WHEREOF the parties hereto have executed and delivered this Rider on
            , 200         .

 

WITNESS:

 

FRIENDLY’S RESTAURANTS FRANCHISE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

WITNESS:

 

DEVELOPER:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

individually

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

individually

 


--------------------------------------------------------------------------------